                 Case 1:20-mc-00104-DAD Document 4 Filed 01/28/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5

 6 Attorneys for the United States

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,
                                                        CASE NO. 1:20-MC-00104-DAD
12                   Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13           v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $8,300.00 IN                         ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                     Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Cindy

18 Sysomsack (“claimant”), appearing in propria persona, as follows:

19          1.      On or about August 4, 2020, claimant filed a claim in the administrative forfeiture

20 proceeding with the Drug Enforcement Administration with respect to Approximately $8,300.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on May 28, 2020.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.
27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

                                                         1
30
                 Case 1:20-mc-00104-DAD Document 4 Filed 01/28/21 Page 2 of 2

 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was November 2, 2020.

 4          4.      By Stipulation and Order filed October 29, 2020, the parties stipulated to extend to

 5 January 31, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 9 April 1, 2021, the time in which the United States is required to file a civil complaint forfeiture against

10 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to April 1, 2021.

15    Dated: January 27, 2021                                MCGREGOR W. SCOTT
                                                             United States Attorney
16

17                                                    By: /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
18                                                        Assistant U.S. Attorney
19

20    Dated: January 27, 2021                         By: /s/ Cindy Sysomsack
                                                          CINDY SYSOMSACK
21                                                        Potential Claimant
                                                          Appearing in propria persona
22                                                        (Signature authorized by phone)
23
                                                     ORDER
24
     IT IS SO ORDERED.
25

26      Dated:      January 28, 2021
                                                       UNITED STATES DISTRICT JUDGE
27

28

                                                         2
30
